DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2016/068743.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed May 10, 2021, have been fully considered.
The objections to Claims 1, 15, and 16, mailed February 18, 2021, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2015/0114640) in view of Porcherie et al. (US 2011/0073311).
Claim 1. Bestaoui-Spurr discloses A method of treating a subterranean formation (Abstract; [0001]; [0032]) comprising: providing a proppant ([0032] – [0035]); coating the proppant with a geopolymer composition to create a coated proppant ([0034] – [0035]); injecting a fracturing fluid into the subterranean formation wherein the fracturing fluid comprises a base fluid and the coated proppant ([0007]; [0009]; [0032]; [0063]); 
Bestaoui-Spurr does not explicitly disclose the terminology as recited within the claimed invention: a base fluid.  However, Bestaoui-Spurr discloses that the geopolymer-coated proppant may be mixed with water to form an aqueous solution ([0007]; [0063]) and combined within a fracturing fluid ([0009]; [0065]).  Therefore, the Examiner interprets this disclosure to read on the claimed invention.
Bestaoui-Spurr discloses compositions, such as alkali activated aluminosilicate, may be used as coatings on proppant (Abstract; [0006]), wherein the proppant core may comprise bauxite ([0025]), aluminum oxide ([0026]), but Bestaoui-Spurr does not disclose allowing the geopolymer composition to set in the subterranean formation.  However, it is well known to one of ordinary skill in the art of fracturing to allow a composition comprising proppant to set in situ in order to form a proppant pack therein.  Moreover, Porcherie teaches geopolymer slurry compositions useful in oilfield applications (Abstract; [0009]; [0010]), wherein the geopolymeric compositions may comprise a compound, such as bauxite or aluminum oxide ([0012]).  Porcherie further teaches that the geopolymeric composition comprises an activator ([0009]), such as an alkali activator ([0010]), wherein activation may occur in situ / downhole in the well ([0034]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to allow the geopolymer in Bestaoui-Spurr to set in situ, as taught by Porcherie, in order to allow for the inactivated suspension of geopolymer composition to remain stable for a longer period of time such that it may be activated at a predefined time and/or location ([0036]).
Claim 2. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.  Bestaoui-Spurr further discloses wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an alkali activator ([0021]; [0024]).  Porcherie also teaches wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an activator ([0043]).  
The method of claim 1.   Bestaoui-Spurr further discloses wherein coating the proppant comprises wet coating the geopolymer composition on the proppant ([0007]; [0024]).  
Claim 10. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.  Bestaoui-Spurr further discloses wherein the allowing the geopolymer composition to set comprises a reaction that comprises aluminosilicates to form a geopolymer ([0024]; [0034]).  Porcherie also teaches wherein the allowing the geopolymer composition to set comprises a reaction that comprises aluminosilicates to form a geopolymer ([0034]).  
Claim 11. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.  Bestaoui-Spurr further discloses wherein the proppant comprises at least one particulate selected from the group consisting of silica sand, desert sand, beach sand, brown sand, white sand, ceramic beads, glass beads, bauxite grains, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, carbon fibers, fiberglass, polymeric particles, volcanic aggregates, expanded perlite pumice, nanoclays, calcium carbonate sand, resin coated sand, ceramic proppants, fly ash, sintered bauxite, and combinations thereof ([0025]; [0062]).  

Claims 3-4, 7-9, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2015/0114640) in view of Porcherie et al. (US 2011/0073311), further in view of Qu et al. (US 2019/0264095).
Claim 3. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.  Bestaoui-Spurr discloses introducing a fracturing fluid containing the composites at a pressure sufficient to enlarge or create a fracture ([0009]; [0065]), but Bestaoui-Spurr does not explicitly disclose further comprising pumping a substantially proppant-free pad at a pressure above a fracture gradient into a subterranean formation and creating at least one fracture in the subterranean formation, wherein the injecting the fracturing fluid comprises injecting the fracturing fluid into the at least one fracture.  However, it is well known in the art by one of ordinary skill in the art, before the effective filing date, to introduce a pad fluid into a subterranean formation prior to the treatment fluid in order to create / initiate fractures.  Moreover, Qu teaches methods of treating a subterranean formation penetrated by a wellbore, wherein the treatment comprises injecting a multistage fracturing treatment into the wellbore comprising one or more stages of a geopolymer precursor (Abstract; [0017] – [0019]; [0023]; [0032]).  Qu teaches that a fracture fluid pad may be followed by injecting a multistage treatment fluid having one or more stages that contain a geopolymer precursor composition partitioned by stages of a spacer fluid ([0023]; [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the treatment in Bestaoui-Spurr with a pad fluid and multistage fracturing treatment, as taught by Qu, in order to initiate the fracture and produce sufficient penetration and width to allow proppant-laden stages to later enter the fracture after the pad is pumped ([0018]).
Claim 4. Bestaoui-Spurr in view of Porcherie, further in view of Qu teach The method of claim 3.  Qu further teaches wherein the proppant-free pad comprises additional geopolymer composition such that the additional geopolymer composition is at least partially disposed on faces of at least one fracture in the subterranean formation ([0019] “…geopolymer precursor compositions may be employed at any stage of a fracturing process, including fracturing in early or late initiation periods, in sequential or incremental fracturation, and may treat all types of formation fractures such as natural, pre-existing, and hydraulically-induced fractures.”).
Claim 7. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.   Qu further teaches wherein the step of injecting further comprises alternately injecting a spacer fluid and the fracturing fluid into at least one fracture in the subterranean formation such that a plurality of proppant aggregates are disposed in the fracture surrounded by the spacer fluid, wherein the proppant aggregates each comprise a portion of the proppant coated with a volume of the geopolymer composition; and allowing the geopolymer composition to set in the subterranean formation such that the proppant aggregates gain consolidation strength ([0019]; [0023]; [0032] – [0033]; [0038]).
Claim 8. Bestaoui-Spurr in view of Porcherie, further in view of Qu teach The method of claim 7.  Bestaoui-Spurr discloses that it is well known for a treatment fluid to comprise various additives and fillers ([0044] – [0045]), but Bestaoui-Spurr does not disclose wherein the spacer fluid comprises water, a gelling agent, a crosslinking agent, and a breaker.  However, Qu teaches that the spacer fluid may include fillers such as polymeric or viscoelastic rheology modifiers ([0024] – [0025]), water ([0027]), and a variety of functional additives to improve fluid properties and to mitigate formation damage, such as crosslinkers ([0059]) and/or breakers ([0061]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the treatment fluid in Bestaoui-Spurr with a spacer fluid, as taught by Qu, in order to create support pillars within the wellbore and formation fractures that increase permeability of the fractures to connate fluids following fracturing operations ([0022]; [0027]), wherein the spacer fluid comprises fillers and/or additives to improve fluid properties and to mitigate formation damage ([0061]).
Claim 9. Bestaoui-Spurr in view of Porcherie, further in view of Qu teach The method of claim 7.  Qu further teaches further comprising allowing the spacer fluid to break after the step of allowing the geopolymer composition to set in the formation and flowing back the spacer fluid from the fracture to remove at least a portion of the spacer fluid from the at least one fracture such that proppant-free channels are formed in the at least one fracture ([0024] – [0025]; [0030] – [0031]; [0034]).  
Claims 12-14 and 16: These claims are substantively equivalent to Claims 1-6, above.  The Examiner applies the rejection(s) and rationale(s) of the aforementioned claims to Claims 12-14 and 16.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2015/0114640) in view of Porcherie et al. (US 2011/0073311), as applied to Claim 1, further in view of Luo et al. (US 2009/0139719).
Claim 5. Bestaoui-Spurr in view of Porcherie teach The method of claim 1.  Bestaoui-Spurr does not explicitly disclose wherein coating the proppant comprises dry blending the proppant with one or more dry components of the geopolymer composition.  However, it is an obvious matter of design choice known to one of ordinary skill in the art, before the effective filing date, whether to mix the components as dry component versus in the presence of water or other fluid.  See Luo et al. (US 2009/0139719): [0079] “Lightweight cement-based particulates comprising a geopolymer cementitious material and hollow microspheres were prepared by first dry blending…”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2015/0114640) in view of Porcherie et al. (US 2011/0073311), further in view of Qu et al. (US 2019/0264095), as applied to Claim 12, and further in view of Luo et al. (US 2009/0139719).
Claim 15. Bestaoui-Spurr in view of Porcherie, further in view of Qu teach The method of claim 12.  Bestaoui-Spurr does not explicitly disclose wherein the step of coating comprises dry coating the geopolymer composition on the proppant.  However, it is an obvious matter of design choice known to one of ordinary skill in the art, before the effective filing date, whether to mix the components as dry component versus in the presence of water or other fluid.  See Luo et al. (US 2009/0139719): [0079] “Lightweight cement-based particulates comprising a geopolymer cementitious material and hollow microspheres were prepared by first dry blending…”).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bestaoui-Spurr et al. (US 2015/0114640) in view of Nguyen et al. (US 2014/0374093).
Claim 17. A system for fracturing in a subterranean formation comprising: a base fluid; a vessel configured to accept a proppant and a geopolymer composition wherein the vessel is capable of mixing the proppant and geopolymer composition to at least partially coat the geopolymer composition on the proppant to create a coated proppant; mixing equipment capable of mixing a fracturing fluid wherein the fracturing fluid comprises the coated proppant, wherein the mixing equipment and vessel are fluidically coupled; and pumping equipment capable of pumping the fracturing fluid, wherein the pumping equipment and the mixing equipment are fluidically coupled.
Bestaoui-Spurr discloses geopolymeric compositions, such as alkali activated aluminosilicate, may be used as coatings on proppant (Abstract; [0006]), wherein the proppant core may comprise bauxite ([0025]), aluminum oxide ([0026]).  Bestaoui-Spurr discloses that the geopolymer-coated proppant may be mixed with water to form an aqueous solution ([0007]; [0063]) and combined within a fracturing fluid ([0009]; [0065]), wherein a mixing vessel, such as a rotary mixer, may be used to apply coating onto the proppant ([0024]), and wherein the coated proppants are injected into a subterranean formation in a hydraulic fracturing operation ([0009]; Claim 20).  
Bestaoui-Spurr does not explicitly disclose wherein the mixing equipment and vessel are fluidically coupled; and pumping equipment capable of pumping the fracturing fluid, wherein the pumping equipment and the mixing equipment are fluidically coupled.  However, Nguyen teaches a system to fracture a subterranean formation, the system comprising proppant fluid (110) housed in a storage tank (20) which may stationarily house proppant fluid (110) or may continuously or intermittently mix proppant fluid (110) while it is housed therein, wherein the storage tank is fluidly connected to conduit (190), which may be a tubing, piping, or other channel for conveying the proppant fluid (110) to pressurized pump (260) and thereafter to conduit (120), which can meet (180) with the 
Claim 18. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Bestaoui-Spurr further discloses wherein the geopolymer composition comprises an aluminosilicate source, a metal silicate source, and an alkali activator ([0021]; [0024]; [0025]).  
Claim 19. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Nguyen further teaches wherein the base fluid comprises water and a gelling agent ([0017]).  
Claim 20. Bestaoui-Spurr in view of Nguyen teach The system of claim 17.   Bestaoui-Spurr further discloses wherein the proppant comprises at least one particulate selected from the group consisting of silica sand, desert sand, beach sand, brown sand, white sand, ceramic beads, glass beads, bauxite grains, sized calcium carbonate, walnut shell fragments, aluminum pellets, nylon pellets, nut shells, gravel, resinous particles, alumina, minerals, carbon fibers, fiberglass, polymeric particles, volcanic aggregates, expanded perlite pumice, nanoclays, calcium carbonate sand, resin coated sand, ceramic proppants, fly ash, sintered bauxite, and combinations thereof ([0025]; [0062]).

Response to Arguments
Applicant’s arguments, filed May 10, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urbanek (US 2013/0274153).1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Urbanek discloses the manufacture of proppants by contacting a substrate with an alkali-activated composition that cures to form a polymer coating, wherein the cured coating may comprise a geopolymer (Abstract; [0051]; [0054]; [0067]).